DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 7, 2021 has been entered.
Response to Amendment
The amendment filed May 7, 2021 has been entered. Claims 1-2, 7, 16-17, 20, 24, 26, 32-33, 41-42, 46, and 53 are pending.  Claims 1 and 17 have been amended. Claims 24, 26, 32-33, 41-42, 46, and 53 have been withdrawn. The rejection of claim 17 under 35 USC 112b is withdrawn in view of the amendment. The rejection of claim 17 under 35 USC 112d is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claim 17 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 recites subject matter that is now recited more specifically in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 7, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US 2012/0074607) in view of Åström.
Regarding claim 1, Schultz discloses a method (abstract) of filling a shooting pot cavity (melt accumulator 122, abstract) in a molding system (injection unit 100, abstract), the method comprising: injecting resin (PET, [0018]) from an injection unit (extruder 102, [0024]) to fill the shooting pot cavity (first melt accumulator 121, [0024]), the injection unit having an injection nozzle for ejecting resin (melt filter 112 including a filter inlet 111 and a filter outlet 113 constitutes a nozzle for ejecting resin into melt accumulator 122, [0026-27]); measuring (sensor 125 sensing melt pressure downstream of filter outlet 113, [0030], [0052], Fig. 3) a property of the resin at a predetermined location in the molding system (melt pressure at exit of filter 
Schultz teaches a method substantially as claimed. Schultz does not disclose wherein measuring (404) a property of the resin at a predetermined location in the molding system is at a predetermined time durinq an injection cycle and wherein determining (406) that the measured property is outside of a threshold range for a predetermined length of time, the predetermined length of time based on a length of time during a portion of the injection cycle.
	However, in the same field of endeavor of control systems theory, Åström teaches wherein determining (406) that the measured property is outside of a threshold range comprises determining that the measured property is outside of a threshold range for a 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Schultz to measure the property as outside of a threshold range for additional time because noise averages out to zero over time and the sensor measurement would be more accurate as taught by p. 180 of Åström. As modified, the melt pressure downstream of filter outlet 113 would be measured at a predetermined period of time and would have to be outside of the threshold range for a predetermined period of time.
Regarding claim 2, Schultz as modified teaches wherein injecting resin from an injection unit comprises injecting the resin into a refill melt passage (resin injected from extruder 102 through melt filter 112 to first melt accumulator 121, [0024], [0026]), the refill melt passage (melt filter 112, [0026]) fluidly connecting the injection unit (extruder 102) and the shooting pot cavity (first melt accumulator 121, [0026]).
Regarding claim 7, Schultz as modified teaches after adjusting the rate of filling the shooting pot cavity, outputting an indicator (outputting empirical study result into internal memory 140[0058]; alternatively, the indicator is the control signal, [0061]).
Regarding claim 16, Schultz as modified teaches storing threshold range data in a memory (internal memory 140, [0050]), the threshold range data representing the threshold range (target pressure range stored in internal memory 140, [0050]).
Regarding claim 17, Schultz as modified teaches wherein determining (406) that the measured property is outside of the threshold range comprises determining that the measured .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US 2012/0074607) in view of Åström as applied to claim 1 above, and further in view of Nishikawa (US 2013/0035440).
Regarding claim 20, Schultz in view of Åström teaches a method substantially as claimed. Schultz in view of Åström does not teach wherein measuring (404) a property of the resin comprises measuring a flashing on a molded part.
	However, in the same field of endeavor as injection molding, Nishikawa teaches wherein measuring a property of the resin comprises measuring a flashing on a molded part ([0085]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Schultz to measure flashing on a molded part as taught by [0085] of Nishikawa because flash generation is a serious problem and operational parameters should be set to suppress flash generation as taught by [0056] of Nishikawa.
Response to Arguments
Applicant's arguments filed May 7, 2021 have been fully considered but they are not persuasive. Applicant argues that applying the teachings of Åström to Schultz is incorrect because Schultz describes a cyclical process and Åström refers to a steady state process. This argument is not persuasive because principles of control theory still apply. Altering controls .
Applicant argues that neither Åström nor Schultz teaches “incrementally adjusting the rate of filling the shooting pot cavity by adjusting a speed at which the resin is ejected from the injection nozzle to incrementally reduce the amount that the measured property is outside of the threshold range for the injection cycle" as claimed. This argument is not persuasive as any adjustment and the corresponding effect is inherently by some increment.
Applicant has not presented an argument concerning the rejection of claim 17 under 35 USC 112d. The rejection is accordingly maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131.  The examiner can normally be reached on 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                     

/MARC C HOWELL/Primary Examiner, Art Unit 1774